DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fan” of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 15.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
Reference character “6” has been used to designate both “cable tie” and “cable binder”  

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0024, “width of a tooth 9” should be changed to “width of a tooth 3”
Paragraph 0032, “partial laminated cores 8” should be changed to “partial laminated cores 9”
Appropriate correction is required.
Allowable Subject Matter
Claims 4-8 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 4 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a 
slotted laminations arranged in spaced-apart relation axially behind one another to thereby form substantially axially extending first slots, said laminations having each an outer boundary side formed to exhibit a second slot which is open in parallel relation to the first slots; 
coils arranged in the first and second slots such that two coil sides of different coils are arranged in a corresponding one of the first slots and one coil side of a corresponding one of the coils is arranged in the second slot; 
spacers provided in an axial direction downstream of a predeterminable number of laminations so as to establish two or more partial laminated cores of the stator segment, when viewed in the axial direction; and 
amagnetic fasteners in the form of cable ties to fix the coil sides of the coils in the second slots on the stator segment, said amagnetic cable ties being arranged in a region of the axially spaced-apart laminations and having each at least one section guided about a corresponding one of the spacers.

With respect to claim 5 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a stator as recited by independent claim 5, comprising:
stator segments, each said stator segment including slotted laminations arranged in spaced-apart relation axially behind one another to thereby form substantially axially extending first slots, said laminations having each an outer boundary side formed to exhibit a second slot which is open in parallel relation to the first slots, coils arranged in the first and second slots such that two coil sides of different coils are arranged in a corresponding one of the first slots and one coil side of a corresponding one of the coils is arranged in the second slot, spacers provided in an axial direction downstream of a predeterminable number of laminations so as to establish two or more partial laminated cores of the stator segment, when viewed in the axial direction, and amagnetic fasteners in the form of cable ties to fix the coil sides of the coils in the second slots on the stator segment, said amagnetic cable ties being arranged in a region of the axially spaced-apart laminations and having each at least one section guided about a corresponding one of the spacers, 
wherein the open second slots of two stator segments which face one another are only provided with a coil limb of one stator segment or two coil limbs of different but adjacent stator segments.

With respect to claim 6 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a dynamoelectric machine as recited by independent claim 6, comprising:
a stator including stator segments, each said stator segment including slotted laminations arranged in spaced-apart relation axially behind one another to thereby form substantially axially extending first slots, said laminations having each an outer boundary side formed to exhibit a second slot which is open in parallel relation to the first slots, coils arranged in the first and second slots such that two coil sides of different coils are arranged in a corresponding one of the first slots and one coil side of a corresponding one of the coils is arranged in the second slot, spacers provided in an axial direction downstream of a predeterminable number of laminations so as to establish two or more partial laminated cores of the stator segment, when viewed in the axial direction, and amagnetic fasteners in the form of cable ties to fix the coil sides of the coils in the second slots on the stator segment, said amagnetic cable ties being arranged in a region of the axially spaced-apart laminations and having each at least one section guided about a corresponding one of the spacers, wherein the open second slots of two stator segments which face one another are only provided with a coil limb of one stator segment or two coil limbs of different but adjacent stator segments; and 
a cooling system configured to convey cooling air into a gap between the partial laminated cores.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Please see objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./             Primary Examiner, Art Unit 2832